department of the treasury internal_revenue_service washington d c may uniform issue list se t ep rh th xxxxxxxxkaxxkkaakk xxxxxkxxkkxxxkxxxk xxxxxxxxxxxxxkxxxx xxxxxxxxkxxxkkxxxx legend taxpayer a individual j ira x xxxxxxxxxxaxxxx xxxxxxxxxxxxxk xxxxaaxxxkkxxk xxxxxxxxxxxxkx financial_institution a xxxxxxxxxxxxxx company p amount m fund date date date date year1 xxxxxaxxxxaxxx xxxxxxxxxxxxxx xxxxxxxxxkxkxk xxxxxxxxxxxxxx xxxxxakxxxkxkkkk xxxxxxxxxxaxxk xxxxkxkkxkxxkk xxxxxxxxxxxxxx oodookxxkkxokk dear xxxxxxx this is in response to your ruling_request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution of amount m from ira x maintained by financial_institution a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors made by individual j and company p taxpayer a further represents that amount m has not been used for any other purpose taxpayer a represents that he learned about an opportunity to invest in fund company p investment pool on date he met with individual j president of company p and inquired whether he could invest his self-directed_ira assets in fund he was informed by individual j that there would be no problem in making that investment because fund included other ira investors on date taxpayer a received a distribution of amount m from ira x and compieted the necessary paperwork to invest a portion of his ira with company p on date according to company p's instructions taxpayer a deposited a check in the amount of amount m payable to fund i company p opened the account in the name of taxpayer a's ira issued a mortgage-backed promissory note from fund in the name of taxpayer a's ira and set up procedures for fund to issue monthly interest checks on the note to ira x however fund was not registered as a qualified ira investment with financial_institution a on date individual j’s assistant assured taxpayer a that under no circumstance will amount m be a distribution from ira x but individual j was not aware that fund needed to be registered as a qualified ira investment with financial_institution a as a result individual j did not coordinate with financial_institution a to confirm that the subject investment was a permissible investment or follow financial_institution a’s procedures for establishing a qualified ira investment documentation provided indicates that individual j and company p inadequately advised taxpayer a regarding the steps necessary to properly invest his self- directed ira assets into fund specifically individual j has provided a statement under penalty of perjury that he was unaware that fund needed financial_institution a’s affirmative approval fo be a qualified ira investment both individual j and company p have provided statements that they erroneously believed that fund had complied with all necessary steps to have the investment remain part of ira x xkxxxxxxakxxxkrakk in year taxpayer a notified company p that the ira interest payments were being treated as contributions by financial_institution a upon investigation company p learned that it had erred by not registering fund with financial_institution a as a qualified ira investment_company p immediately took steps to have fund approved by financial_institution a although fund was subsequently approved because the approval was given after the 60-day rollover period had expired with respect to the distribution of amount m financial_institution a could not retroactively treat the transaction involving amount m as an ira investment and has continued to treat the transaction as a distribution thus necessitating the request for a private_letter_ruling based upon the foregoing facts and representations you request a ruling that the internat revenue service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid inte such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 d '3 axi received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in section xox xaakakxxk d 3xa i from an ira which was net included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the day requirement under sec_408 d 3a and d d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider ail relevant facts and circumstances including etrors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to roll over the distribution within the 60-day rollover period prescribed by sec_408 of the code was a result of errors committed by individual j and company p therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount m to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount m will be considered a vaiid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent xxxxamxxankkkk a copy of this letter is being sent to your authorized representative pursuant to a power of attomey on file in this office if you wish to inquire about this ruling please contact xxxxxxxx id number xxxxxxxx at xxxxxxxxxxaxxx please address all correspondence to se t ep ra t4 sincesely yours en b anarckanrtig - donzell littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
